Case 1:18-cv-00681-RJL Document 194-13 Filed 05/06/20 Page 1 of 2




                   EXHIBIT 12
5/5/2020                                 Gmail - Rich
                      Case 1:18-cv-00681-RJL          v. Butowsky194-13
                                                 Document        et al. Subpoena to Produce
                                                                             Filed          Documents
                                                                                      05/06/20    Page 2 of 2


                                                                                                Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky et al. Subpoena to Produce Documents
  Adya Baker <Adya@zwillgen.com>                                                                           Fri, Apr 24, 2020 at 11:06 AM
  To: "equainton@gmail.com" <equainton@gmail.com>
  Cc: Marc Zwillinger <Marc@zwillgen.com>


    Mr. Quainton,


    Per the attached Order, Defendants’ request to issue a subpoena to CrowdStrike was denied. Therefore, as
    stated in CrowdStrike’s cover letter, the Subpoena was issued in contravention of the Court’s order and
    CrowdStrike’s response was not required.


    Regards,
    Adya Baker



                           Adya Baker

                           Attorney | ZwillGen PLLC

                           1900 M Street NW Suite 250, Washington, DC 20036

                           Office: 202 296 3585 Direct: 202 706 5239 Pronouns: she, her, hers

                           Website | Twitter | LinkedIn




    From: Adya Baker <Adya@zwillgen.com>
    Date: Monday, April 20, 2020 at 3:44 PM
    To: "equainton@gmail.com" <equainton@gmail.com>
    Cc: Marc Zwillinger <Marc@zwillgen.com>
    Subject: Rich v. Butowsky et al. Subpoena to Produce Documents



    Mr. Quainton,
    [Quoted text hidden]


           2020-04-23 It [dckt 182_0][2].pdf
           557K




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A1664866919647774742&simpl=msg-f%3A166486691964…    1/1
